DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
 
Allowable Subject Matter
Claims 1, 4-8, and 11-14 are allowed.
	In regard to claim 1, the prior art does not teach or render obvious wherein the voltage-to-current converter comprises an amplifier selectively coupled to a first current mirror portion in the first mode of operation and selectively coupled to a second current mirror portion different from the first current mirror portion in the second mode of operation by a switch directly coupled to an output of the amplifier, wherein a third current mirror portion is selectively coupled to the first current mirror portion in the first mode of operation, wherein the third current mirror portion is selectively coupled to the second current mirror portion in the second mode of operation, the first and third current 
	Claims 4-7 further limit allowable claim 1, and, therefore, are also allowable.
	In regard to claim 8, the prior art does not teach or render obvious wherein the voltage-to-current converter comprises an amplifier selectively coupled to a first current mirror portion in the first mode of operation and selectively coupled to a second current mirror portion different from the first current mirror portion in the second mode of operation by a switch directly coupled to an output of the amplifier, wherein a third current mirror portion is selectively coupled to the first current mirror portion in the first mode of operation, wherein the third current mirror portion is selectively coupled to the second current mirror portion in the second mode of operation, the first and third current mirror portions comprising a first current mirror in the first mode of operation, and the second and third current mirror portions comprising a second current mirror in the second mode of operation, and wherein the first current mirror portion comprises an input transistor of the first current mirror, the second current mirror portion comprises an input transistor of the second current mirror, and the third current mirror portion comprises an output transistor of the first current mirror in the first mode of operation 
	Claims 11-14 further limit allowable claim 8, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFF W NATALINI/Primary Examiner, Art Unit 2896